Citation Nr: 0312173	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-19 953A	)	DATE
	)
	)


THE ISSUE

Whether an October 1976 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to the removal of 
forfeiture of all benefits under 38 U.S.C.A. § 6103(a) (West 
2002) (formerly 38 U.S.C. § 3503(a)) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE). 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The moving party is the widow of the veteran who is reported 
to have had recognized guerilla service with the Commonwealth 
Army of the Philippines from December 1942 until his death on 
January [redacted], 1945.

This matter comes before the Board based on a January 1999 
CUE motion as to a Board decision of October 20, 1976, which 
denied entitlement to the removal of forfeiture of all 
benefits under 38 U.S.C.A. § 6103(a) (West 2002) (formerly 38 
U.S.C. § 3503(a)).  In a letter to the moving party from the 
Board, dated in January 2003, moving party was advised that 
the Board intended to review her claim of CUE, and the Board 
invited her to contact the Board if she wished to obtain a 
status on this claim.  There is no indication that the Board 
received any contact from her in this regard.  In a second 
January 2003 letter, the Board provided the moving party's 
representative thirty days for the filing of a response in 
support of the motion for CUE.  This letter was dated January 
14, 2003, and the file does not reflect a written response 
from the moving party's representative in response to the 
Board's letter.  Consequently, in light of the expiration of 
more than the required period for the submission of a 
response, the Board finds that further delay in the 
consideration of this matter is not warranted.

It should be further noted that pursuant to 38 C.F.R. 
§ 20.1405(b) (2002), no new evidence will be considered in 
connection with the disposition of a motion based on CUE.  
Consequently, the Board will not consider any evidence 
submitted after the subject Board decision in reaching its 
decision as to the matter currently under review.

Finally, the Board notes while it has considered the possible 
application of the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002) 
(VCAA), the case of Livesay v. Principi, 15 Vet. App. 165 
(2001) held that the VCAA did not apply to motions for CUE.  


FINDING OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors, of fact or law in the October 1976 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1403, 20.1404(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs (VA) not later than 90 days before 
such record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be dismissed without prejudice to 
filing under this subpart.  (38 C.F.R. 
§ 20.1404(b)).

The Board is also permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") decisions 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In the October 20, 1976 decision, the Board affirmed the 
propriety of forfeiture invoked against the moving party 
under 38 U.S.C.A. § 6103(a) (West 2002) (formerly 38 U.S.C. 
§ 3503(a)), finding that the moving party had knowingly 
submitted false evidence in August 1973 in support of her 
claim for monetary benefits.  

More specifically, the Board noted that she had testified to 
a VA field examiner to the effect that she had never been 
remarried after the death of the veteran, and that although 
she had lived with another man in a common law relationship 
subsequent to the veteran's demise, that relationship 
terminated by 1965.  Because the overwhelming weight of the 
evidence at that time indicated that the moving party had 
remarried and had continued to live with a Mr. L. V. as man 
and wife as late as 1974, the Board concluded that the moving 
party's knowingly false statements warranted forfeiture of 
any entitlement to VA monetary benefits that she might 
otherwise have had.  

In her January 1999 motion for CUE, the moving party simply 
cites the new law permitting claims for CUE as to prior Board 
decisions without specific allegations of errors of law or 
fact with respect to the Board's decision of October 20, 
1976.  

Similarly, with respect to her recitation of certain facts 
that were considered by the Board at the time of the October 
20, 1976 decision, the Board must further point out that 
disagreement as to how the facts were weighed or evaluated 
has also been specifically precluded as a basis for CUE under 
Rule 1403(d)(3).

The moving party and her representative point to no specific 
evidence that undebatably demonstrated the moving party's 
entitlement to removal of forfeiture of all benefits under 38 
U.S.C.A. § 6103(a) (West 2002) (formerly 38 U.S.C. 
§ 3503(a)).

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or the failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
While this decision does not preclude the moving party from 
submitting more specific allegations of CUE, it is suggested 
that she should carefully consult with her representative 
before refiling her motion, so as to obtain a better grasp of 
what does and does not constitute CUE.  As was noted above, 
merely asserting more details and then generally asking the 
Board to go over the record again is not sufficient.  


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




